DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 10/28/2019. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to a provisional application filed on 11/06/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 16 - 20 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 4, 6, 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso US 2012/0123611 in view of Fischer US 2011/0191829.
As per claim 1, A method for detecting non-approved parts in a vehicle, the method comprising: 

storing the plurality of component IDs to a decentralized database; (Grasso paragraph 0021 discloses, “b) storing into a portion of an identifiers memory a list of a plurality of type-approved identifiers associated with the plurality of type-approved vehicle components, wherein the type-approved identifiers are different from each other;”)
generating a vehicle identifier (ID) that uniquely identifies a vehicle; (Fischer paragraph 0033 teaches, “For example the ID token is an electronic motor vehicle certificate of registration, which is assigned to a motor vehicle but not to a user.”)
storing the vehicle ID to the decentralized database; (Grasso paragraph 0021 discloses, “c) at a controller of the plurality of vehicle components, receiving from the plurality of memories the identifiers associated with the plurality of components;”)
associating, in the decentralized database, component IDs associated with components of the vehicle with the vehicle ID; (Fischer paragraph 0088 teaches, “The ID token B 107 is composed principally in a similar way as ID token 106 in the embodiment considered here.  For describing the single components of ID token B 107 is pointed to the above description of the components of ID token A 106.”)
subsequently, determining that a component of the vehicle has been replaced with a replacement component; (Grasso paragraph 0016 discloses, “it can check the real replacement of 
searching the decentralized database for a component ID associated with the replacement component; (Grasso paragraph 0071 discloses, “The central station includes a database for storing the list of type-approved identifiers and thus is able to check if nontype-approved or stolen components are mounted on the vehicle by comparing the identifiers associated with the components received from the radio signal to the list of type-approved identifiers stored into the database.”)
when the component ID associated with the replacement component is not found, determining that the replacement component is a non-approved component; (Grasso paragraph 0016 discloses, “it can check the real replacement of failed or worn-out components, and it may avoid mounting wrong spare components or spare components which are incompatible with other components.”)
issuing an alert to the vehicle indicative of the determination; otherwise when the component ID associated with the replacement component is found, updating the decentralized database to associate the component ID associated with the replacement component with the vehicle ID. (Grasso paragraph 0110 discloses, “As a result, the controller 11 generates a signal that blocks the operation of the spare component 106 and, preferably, the controller 11 also generates an alarm signal (for example, it switches on a warning light on the vehicle dashboard) for signalling the presence of a nontype-approved spare component.”)
Grasso discloses a system and method for identifiying the components of a vehicle. Grasso does not disclose assigning a unique ID to a vehicle. Fischer teaches of assigning a unique ID to a vehicle. Therefore, at the time of filing it would have been obvious to one of 
As per claim 2, The method according to claim 1, wherein the decentralized database stores block-chain records. (Grasso paragraph 0073 discloses, “a memory area 13 structured to store an application software and parameters specified during the design step;”)
As per claim 3, The method according to claim 1, wherein the decentralized database includes a one or more smart contracts that, when executed, transfer fungible assets to an installer of the replacement component when the replacement component ID is found in the decentralized database. (Grasso paragraph 0080 discloses, “the list of the type-approved identifiers stored in the portion 15 of the identifiers memory 12 is updated by storing new identifiers associated with new type-approved components (without deleting the identifiers associated with type-approved components already stored) and deleting the identifiers associated with the stolen components.  This allows checking (during the repair in a garage) if the vehicle has mounted on it nontype-approved or stolen components.”)
As per claim 4, The method according to claim 1, wherein the vehicle includes a processor and a plurality of components in communication with the processor, wherein each of the plurality of components in communication with the processor stores a unique component ID, wherein determining that a component of the vehicle has been replaced with a replacement component comprises: detecting, by the processor, a previously undetected component ID. (Grasso paragraph 0080 discloses, “the list of the type-approved identifiers stored in the portion 15 of the identifiers memory 12 is updated by storing new identifiers associated with new type-approved components (without deleting the identifiers associated with type-approved 
As per claim 6, A method for monitoring production of components made by a supplier and destined for a specific original equipment manufacturer (OEM), the method comprising: for each of a plurality of components, generating a record in a database that specifies a plurality of production metrics associated with the component; monitoring, by each of a plurality of instruction code agents, one or more metrics of the plurality of components; determining, by each agent, whether metrics associated with the plurality of components have exceeded one or more production thresholds associated with the agent; when an agent determines that an associated production threshold exceeds a threshold: determining an OEM associated with the agent; and communicating, by the agent and via a network connection to the OEM, an alert indicative of the threshold that has been exceeded. 
As per claim 11, A system for detecting non-approved parts in a vehicle, the system comprising: 
a component supplier system; (Grasso paragraph 0015 discloses, “The system according to the present disclosure can check if the components mounted on a vehicle are original and if they are type-approved”) and 
an original equipment manufacturer (OEM) system in network communication with the component supplier system; (Grasso paragraph 0071 discloses, “The central station includes a database for storing the list of type-approved identifiers and thus is able to check if nontype-approved or stolen components are mounted on the vehicle by comparing the identifiers 
wherein the component supplier system performs acts comprising: 
generating a plurality of component identifiers (IDs) for a plurality of components, (Grasso paragraph 0021 discloses, “a method of identifying a plurality of components of a vehicle is provided.  The method includes a) storing into a plurality of non-volatile memories respective identifiers associated with the plurality of vehicle components;”)
wherein each component ID identifies a unique component of the plurality of components; (Grasso paragraph 0064 discloses, “receiving, from the plurality of memories through the communication network and the port, the identifiers associated with the plurality of components;”)
storing the plurality of component IDs to a decentralized database; (Grasso paragraph 0021 discloses, “b) storing into a portion of an identifiers memory a list of a plurality of type-approved identifiers associated with the plurality of type-approved vehicle components, wherein the type-approved identifiers are different from each other;”) 
wherein the OEM system performs acts comprising: 
generating a vehicle identifier (ID) that uniquely identifies a vehicle; (Fischer paragraph 0033 teaches, “For example the ID token is an electronic motor vehicle certificate of registration, which is assigned to a motor vehicle but not to a user.”)
storing the vehicle ID to the decentralized database; (Grasso paragraph 0021 discloses, “c) at a controller of the plurality of vehicle components, receiving from the plurality of memories the identifiers associated with the plurality of components;”)

subsequently, determining that a component of the vehicle has been replaced with a replacement component; (Grasso paragraph 0016 discloses, “it can check the real replacement of failed or worn-out components, and it may avoid mounting wrong spare components or spare components which are incompatible with other components.”)
searching the decentralized database for a component ID associated with the replacement component; (Grasso paragraph 0071 discloses, “The central station includes a database for storing the list of type-approved identifiers and thus is able to check if nontype-approved or stolen components are mounted on the vehicle by comparing the identifiers associated with the components received from the radio signal to the list of type-approved identifiers stored into the database.”)
when the component ID associated with the replacement component is not found, determining that the replacement component is a non-approved component; (Grasso paragraph 0016 discloses, “it can check the real replacement of failed or worn-out components, and it may avoid mounting wrong spare components or spare components which are incompatible with other components.”)
issuing an alert to the vehicle indicative of the determination; otherwise when the component ID associated with the replacement component is found, updating the decentralized database to associate the component ID associated with the replacement component with the 
As per claim 12, The system according to claim 11, wherein the decentralized database stores block-chain records. (Grasso paragraph 0073 discloses, “a memory area 13 structured to store an application software and parameters specified during the design step;”)
As per claim 13, The system according to claim 11, wherein the decentralized database includes a one or more smart contracts that, when executed, transfer fungible assets to an installer of the replacement component when the replacement component ID is found in the decentralized database. (Grasso paragraph 0080 discloses, “the list of the type-approved identifiers stored in the portion 15 of the identifiers memory 12 is updated by storing new identifiers associated with new type-approved components (without deleting the identifiers associated with type-approved components already stored) and deleting the identifiers associated with the stolen components.  This allows checking (during the repair in a garage) if the vehicle has mounted on it nontype-approved or stolen components.”)
As per claim 14, The system according to claim 11, wherein the vehicle includes a processor and a plurality of components in communication with the processor, wherein each of the plurality of components in communication with the processor stores a unique component ID, wherein determining that a component of the vehicle has been replaced with a replacement component comprises: detecting, by the processor, a previously undetected component ID. (Grasso paragraph 0080 discloses, “the list of the type-approved identifiers stored in the portion 15 of the identifiers memory 12 is updated by storing new identifiers associated with new type-

Allowable Subject Matter
Claims 5, 7 – 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661